 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VALENTINA S. MAXWELL,                            No. 2:14-cv-02772-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    ERIC H. HOLDER, JR., et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On December 3, 2018, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within 21 days. (ECF No. 69.) Neither party

22   has filed objections to the findings and recommendations. Defendants withdrew one of the

23   motions that the findings and recommendations addressed. (ECF No. 70.)

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Circumstances changed after the

26   magistrate judge filed the findings and recommendations, so the Court adopts in part and declines

27   to adopt in part those findings and recommendations.

28   ///
                                                       1
 1         Accordingly, the Court HEREBY ORDERS that:

 2         1. The findings and recommendations filed December 3, 2018, are ADOPTED as to the

 3              DENIAL without prejudice of Plaintiff’s Motion for Summary Judgment, (ECF No.

 4              22), and the DENIAL of Plaintiff’s Motion for a Permanent Injunction, (ECF No. 42);

 5         2. The findings and recommendations are DENIED as MOOT as to the DENIAL of

 6              Defendants’ Motion to Remand, (ECF No. 59), in light of Defendants’ subsequent

 7              withdrawal of that motion, (ECF No. 70);

 8         3.   The findings and recommendations are ADOPTED as to the magistrate judge’s

 9              recommendation that the U.S. Citizenship and Immigration Services be ordered to

10              VACATE the September 8, 2015, decision denying Plaintiff's naturalization

11              application; and

12         4.   The parties are ORDERED to APPEAR for a status conference before The Honorable

13              Troy L. Nunley at 2:00 p.m. on January 10, 2019, in Courtroom 2, 15th Floor. All

14              parties are required to appear in person.

15         IT IS SO ORDERED.

16

17   Dated: December 27, 2018

18

19

20                                       Troy L. Nunley
                                         United States District Judge
21

22

23

24

25

26
27

28
                                                       2
